IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1943
                              Filed August 17, 2016


IN THE MATTER OF Z.H.,
Alleged to be seriously
mentally impaired,

Z.H.,
     Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Story County, Lawrence E. Jahn,

Judge.



        Z.H. appeals from a district court order finding him seriously mentally

impaired. AFFIRMED.



        Andrew J. Boettger of Hastings, Gartin & Boettger, L.L.P., Ames, for

appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       Z.H. appeals from the district court’s order finding him to be seriously

mentally impaired following a stipulation as such. He maintains there is not clear

and convincing evidence to support the district court’s finding.

I. Background Facts and Proceedings

       On November 3, 2015, Z.H. was brought to a local emergency room after

police conducted a welfare check. Z.H.’s former girlfriend had called the police

reporting that Z.H. had been threatening suicide the previous few nights.

Hospital staff filed an application and affidavit alleging serious mental

impairment, pursuant to Iowa Code section 229.6 (2015). The application and

affidavit stated that when the welfare check was conducted, Z.H. was found to

have black powder on his right temple, and bottle rockets had been set off in the

bathroom of the home. Moreover, Z.H. had failed to pay several bills, which may

have resulted in services being shut off, and there was rotting food in the kitchen.

Z.H. had seen medical professionals for depression in July, but he had refused to

take medication.

       The court issued an order for immediate custody, appointing counsel and

a physician for Z.H. Z.H. was to be detained at the hospital until a hospitalization

hearing could be held. Z.H. requested a lateral transfer to a Veterans Affairs

(VA) hospital, and the court filed an amended order granting the request.

       On November 9, a physician’s report of examination was filed, which was

completed by a doctor at the VA hospital. The report indicated that Z.H. was

mentally ill, in that he was exhibiting symptoms of major depressive disorder.

However, the doctor opined that Z.H.’s symptoms were not severe and his
                                         3


“suicidal behavior leading to admission appears to have been staged and more

representative of a lack of maturity than truly representing suicidal behavior.”

The doctor further opined that Z.H. was treatable and was capable of making

responsible decisions regarding his treatment. The doctor did not believe Z.H.

was likely to physically harm himself or others and did not believe hospitalization

was necessary.

        The same day, Z.H.’s attorney filed a written stipulation with the court. In

it, the attorney stated that Z.H. had “expressed agreement” with the doctor’s

recommendation that he begin outpatient treatment. Z.H. waived his right to be

present at a hearing to determine his impairment. The stipulation concluded,

“[Z.H.] respectfully requests that the Court issue an order finding [Z.H.] to be

seriously    mentally   impaired   and   ordering   treatment   in   line   with   the

recommendations of the attending physician.”

        The court then filed a findings of fact and order in which the court found

Z.H. seriously mentally impaired and ordered Z.H. to participate in outpatient

treatment at the VA hospital. The order stated that if Z.H. refused to submit to

treatment, the court “may order that [Z.H.] be taken into immediate custody for

further proceedings, which could result in [Z.H.] being placed in an in-patient

facility.”

        Z.H. appeals.

II. Standard of Review

        Because an involuntary commitment proceeding is an ordinary action at

law, we review challenges to the sufficiency of the evidence for errors at law. In

re J.P., 574 N.W.2d 340, 342 (Iowa 1998).
                                           4


III. Discussion

       On appeal, Z.H. maintains the district court erred in finding him to be

seriously mentally impaired, but he does not explain why the district court should

not have relied upon his stipulation that he does suffer from a serious mental

illness. He does not argue counsel was ineffective. See In re J.H., No. 12-1133,

2013 WL 1760183, at *2–3 (Iowa Ct. App. Apr. 24, 2013). He notes that counsel

was the only one who signed the stipulation, but he does not argue it was done

against his wishes. Z.H. also does not argue that he was unable to make an

adequately considered decision due to diminished capacity.         See Iowa Code

§ 229.12(3)(b).

       “Stipulations and agreements of settlements are favored by the court and

are valid and binding, and courts are ordinarily bound by and must enforce

stipulations . . . .”   In re Clark’s Estate, 181 N.W.2d 138, 142 (Iowa 1970).

“Courts are bound to enforce stipulations which parties may validly make where

they are not unreasonable or against good morals or sound public policy . . . .”

Id. “In order to warrant a court in interfering to relieve a party from a stipulation

there must be a showing of fraud, collusion, mistake, accident or surprise,

otherwise the court would not be justified in setting it aside on less grounds than

would justify the setting aside of any other contract.” Id. Z.H. has not raised any

issues concerning the validity of his stipulation that he was seriously mentally

impaired. As such, we cannot say the district court erred in accepting it and

relying upon it. We affirm the district court’s finding of fact.

       AFFIRMED.